 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                 Case No. CR12-318-RSL

10                          Plaintiff,                          ORDER GRANTING
11                     v.                                       MOTION FOR EARLY
                                                                TERMINATION OF
12    LARRY L. PRESSLEY,                                        SUPERVISED RELEASE
13                          Defendant.
14
15         This matter comes before the Court on defendant’s “Motion for Early Termination of
16 Supervised Release.” Dkt. #106. Having reviewed the motion, and the records and files herein,
17         THE COURT FINDS, pursuant to 18 U.S.C. 3583(e), that early termination of Mr.
18 Pressley’s supervised release is warranted by the conduct of Mr. Pressley and in the interests of
19 justice;
20         IT IS FURTHER ORDERED that the term of supervised release for Mr. Pressley shall be
21 terminated, effective June 1, 2020. This termination is contingent on Mr. Pressley complying
22 with all conditions of his supervised released through June 1, 2020.
23         The Clerk of Court is directed to send copies of this order to all counsel of record, and to
24 the United States Probation Office.
25         IT IS SO ORDERED.
26         //
27         //
28         //

     ORDER GRANTING MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE - 1
 1        DATED this 9th day of April, 2020.
 2
 3
 4                                             A
                                               Robert S. Lasnik
 5                                             United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE - 2
